Citation Nr: 1735763	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1963 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Of note, the Veteran's claims for a right knee disability, a low back disability and sleep apnea were first considered in a January 2012 rating decision.  Thereafter, within the one year period, in May 2012, the Veteran indicated that he wished to continue his claims for right knee arthritis, lower back pain and sleep apnea.  While no statement of the case was issued at that time, the May 2012 statement is interpreted as a notice of disagreement and thus, the January 2012 rating is considered the appealed decision regarding those claims.

Following the issuance of the November 2014 statement of the case, the Veteran submitted additional evidence.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for a right knee disorder, a left knee disorder, a lumbar spine disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea had its onset in service.




CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for sleep apnea is entirely favorable to the Veteran, no further action is required to comply with the VCAA. 

Factual Background and Analysis

The Veteran contends that he has had sleep apnea since service and that sleep apnea is related thereto.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's currently diagnosed sleep apnea began in or is related to his active duty service.

Included in the claims file are statements from the Veteran in which he explains that he had begun snoring in service.  Additionally, a November 2013 statement from the Veteran's buddy, R.R., also noted that the Veteran had been observed snoring during his service.  R.R. explained that he was in the same watch section as the Veteran and often he heard the Veteran snoring loud enough to disturb his fellow shipmates.  R.R. stated that the Veteran would nod off and that he had to be kept awake.  

The Veteran's wife, L.B., similarly stated that she had observed her husband snoring since about March 1970 in a November 2013 letter.  She explained that he had observed him stop breathing and gasping for air during sleep.

In a November 2012 VA examination report, the VA examiner found that the Veteran's sleep apnea was not due to PTSD as a review of literature did not demonstrate that PTSD was a cause of sleep apnea.  In a November 2014 VA examination, following examination of the Veteran, the examiner found that it was less likely than not that sleep apnea was related to service.  

The examiner explained that important risk factors for sleep apnea included advanced age, male gender, obesity and craniofacial and upper airway soft tissue abnormalities.  It was noted that the Veteran was diagnosed with sleep apnea more than 40 years after separation from service.  The examiner noted that while there was testimony of snoring noted, objectively, the Veteran's medical records showed a nearly ninety pound weight gain since separation from service and that it was well established in medical literature that weight gain was the most important risk factor for obstructive sleep apnea.  

In a June 2015 statement, the Veteran's private physician, Dr. C.S., a Diplomate of the American Board of Sleep Medicine, opined that the Veteran's sleep apnea developed during his years on active duty.

Dr. C.S. stated that the Veteran was referred for an evaluation in 2014 and that a diagnosis of sleep apnea was first made in November 2008.  Dr. C.S. explained that sleep apnea was caused by obstruction of the upper airway during sleep and did not come on suddenly but rather slowly developed, usually over many years.  She stated that the development of sleep apnea took place over the course of an individual's adulthood usually beginning with snoring in a young man and gradually worsening.  She stated that the Veteran's moderate sleep apnea took forty-two to forty-three years to develop and that given the Veteran's medical history, he had sleep apnea during active duty.  She noted the Veteran's reports of snoring during service and daytime fatigue, and stated that these were symptoms of sleep apnea.  

Dr. C.S. stated that the Veteran had symptoms of sleep apnea while on active duty and that it is not unusual for an individual to have symptoms of sleep apnea for years before the primary care doctor refers the individual for a sleep evaluation.  Dr. C.S. stated that she based her opinion on her expertise, the objective findings of the Veteran's sleep study evaluations, his medical and sleep history.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that competent, credible, and probative evidence establishes that sleep apnea is etiologically related to the Veteran's active service.  

The evidence of record includes treatment notes which demonstrate a present diagnosis of sleep apnea.  Thus, a present disability is established.  The Veteran contends that his sleep apnea began in service and developed further thereafter and symptoms of snoring are confirmed by the Veteran's buddy, R.R. and his wife L.B.  Moreover, while the VA examiner is shown to find that the Veteran's obesity is the more likely cause of the Veteran's sleep apnea, Dr. C.S., a sleep specialist found that sleep apnea was directly related to service.  Given that the evidence of record includes medical evidence for and against the Veteran's claim and lay evidence showing observable symptoms in service and soon thereafter, the evidence of record is at least in equipoise.

Resolving any doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran contends that he was injured in service after a fall and sustained injuries to the knees and back and that he has experienced back and knee pain ever since.  The Veteran contends that a January 1965 service treatment note which demonstrates headaches was based upon that injury.  In a November 2013 buddy statement, R.R. recalls the Veteran being knocked down a ladder and that he reported that he was put on light duty.  Service treatment records are silent as to any injury to the back or knees and examination of the back and lower extremities is found to be normal in a January 1967 report of medical examination for the Veteran's separation from active duty.

Treatment records included in the claims file provide a varied medical history.  The Veteran is shown to report a six month history of knee pain in June 2008 and to deny any known injury in a June 2009 visit with his private physician, Dr. S.H.  Similarly, amongst the earliest of the available treatment records is a September 1999 medical history from Dr. J.C. in which the Veteran was asked to indicate symptoms amongst a comprehensive list wherein the Veteran reported that he did not have back pain or joint pain or swelling.  

In contrast, in a July 2012 letter, Dr. S.H. stated that the Veteran fell down steps in a steel stair well and hit his head which resulted in a black eye and strained his knee and lower back on the steel deck and bulkhead.  Dr. S.H. stated "after treating [the Veteran] for several years it is clearly possible that his current problems were the results of this unfortunate accident."  Further, in a May 2015 letter the Veteran submitted a letter from Dr. I.D. in which Dr. I.D. stated that the Veteran was inadvertently pushed and fell down a steel stairwell hitting his head and sustaining multiple injuries, sustaining knee lacerations and a lower back injury.  Dr. I.D. stated that the Veteran's back and knee disabilities was more likely than not related to the injuries that he sustained during a 1966 injury.

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159  (c)(4) (2016); McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, private opinions are shown to rely upon the Veteran's stated history which is contradicted in part by service treatment records and some of the Veteran's later treatment records where he reports a later onset or no symptoms of back and knee symptoms.  The evidence indicates that the Veteran's knee and back disabilities may be related to service but without a rationale for Dr. S.H. and Dr. I.B. findings and given that these physicians were only informed by the Veteran as opposed to the totality of the evidence of record, a VA examination would be informative.

Additionally, in March 2010, the Veteran submitted an authorization form to obtain orthopedic treatment records from Dr. J.M. such treatment records were requested but not obtained.  The Veteran should be given the opportunity to submit a new authorization form for such records, or any additional private treatment records and such records should be sought and associated with the claims file.  Further, ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. at 613.

With respect to the issue of TDIU, presently the Veteran does not meet the schedular criteria for a TDIU.  However, the Board notes that if any of the service-connection claims are granted,  it would directly impact the adjudication of this claim.  See 38 C.F.R. § 3.324.  Therefore, remand of this issue is necessary as this issue is inextricably intertwined with the service connection claims that are remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the complete updated VA treatment records of all evaluations and treatment the Veteran received for his bilateral knee and spine disorders.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Ask the Veteran to provide a release for relevant outstanding private records of treatment. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded knee and a spine examination.  This examination should include any additional diagnostic studies such as x-rays or an MRI deemed necessary.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.

a)  The examiner is asked to respond as to whether it is at least as likely as not (a 50 percent or greater likelihood) that a right knee and/or left knee disability is /are related to his active service.  The examiner is specifically requested to review and discuss the findings of Dr. S.H. and Dr. I.B.

b)  The examiner is asked to respond as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's spine disability is related to his active service.  The examiner is specifically requested to review and discuss the findings of Dr. S.H. and Dr. I.B.

A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims, to include entitlement to a TDIU, on appeal.  If any benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


